NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAWN MONIQUE OWENS,                             No.    20-35932

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02055-MC

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 8, 2021**
                                Portland, Oregon

Before: GRABER and CHRISTEN, Circuit Judges, and R. COLLINS,*** District
Judge.

      Plaintiff Dawn Owens appeals the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
Administrative Law Judge’s denial of disability insurance benefits under Title II of

the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We will

reverse only if the Administrative Law Judge (ALJ) failed to provide substantial

evidence supporting the denial of benefits or applied the wrong legal standard.

Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citation omitted).

Reviewing the district court’s decision de novo, id., we affirm. Because the parties

are familiar with the facts, we recite only those necessary to decide the appeal.

      “The mere diagnosis of an impairment . . . is not sufficient to sustain a

finding of disability.” Young v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990). A

claimant will not be declared disabled unless the claimant’s impairment is severe.

Id. at 184; 20 C.F.R. § 416.920(c). A severe impairment “significantly limits [the

claimant’s] physical or mental ability to do basic work activities . . . .”

§ 416.920(c).

      The ALJ permissibly weighed the medical evidence and applied the

appropriate legal standard. However, the reliability of the doctors’ opinions as to

the onset date of claimant’s cancer is inconsequential to the disability

determination. Even assuming that claimant had cancer before the end of 2013, she

offered no proof that her impairment was disabling before her date last insured.

      AFFIRMED.




                                           2